DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments/arguments overcome the 112 rejection; therefore, the 112 rejection has been withdrawn. However, based upon the amendment made to claim 11, a new 112 rejection has been made.
Regarding the 103 rejection of claim 1, Applicant appears to argue: 1) Sataka doesn’t teach bringing the sample into the cavity, because the second embodiment of Sataka has transparent plate 39. 2) Transparent plate 39 is essential. 3) Satake relates to diffuse-light absorption spectroscopy using broad-sprectrum light, while Wolf uses a laser to illuminate the sample with monochromatic light. The two devices use different measurement principles. 4) Satake and Wolf are not similar inventions because Satake discloses spectroscopy and Wolf discloses optical absorbence/reflectance. 5) Satake teaches against bringing the sample into the integrating sphere.6) The motivation is not provided in the references themselves and would motivate one to put the devices in parallel as opposed to make the proposed modification.
In response, the examiner notes the following: 
1) This argument is moot, since the examiner cites the combination (see the teachings of Wolf) for the teaching of bringing in the sample. 
2) The sample plate is used when one wants to do the grinding in the apparatus itself; when the grinding is done outside of the apparatus the plate isn’t necessary. If one wants everything connected, then Sataka suggests using the plate. If one doesn’t require everything connected, then Sataka discloses not using the plate. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
4) Satake and Wolf are both directed to measuring grains and other food samples. Furthermore, Satake teaches measuring the optical absorbence of the grains and other food samples (column 8, lines 10-45; columns 10-11). And as Applicant admits, Wolf also teaches measuring the optical absorbence of grains and other food samples. Therefore, the examiner concludes the inventions are similar.
(Also see the response to number 3 above, concerning Satake teaching measuring one wavelength at a time and determining the absorbance for each wavelength.)
5) The section of Satake that Applicant cites teaches using a plate to prevent the specific scenario that might occur when grinding rice in the apparatus itself. In this scenario, there is a risk that the grinding process will scatter powder, which might adhere to the inner wall of the cavity and thus reduce the reflectivity (column 13, lines 45-60). However, the method for bringing the sample in that is taught by Wolf doesn’t require grinding the sample in the apparatus nor does it require getting powder on the cavity walls since the sample is on a conveyer belt. 
6) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would know that the properties of the food sample can vary (in other words, one portion of a sample can have different properties than another portion of a sample). As evidence, see Wolf, columns 1-3, as wells as the prior art. Therefore, it is clear that measuring a small portion of a sample at a time provides specific information about each specific small portion of the sample, which provides additional spatial information – and thus more accurate and complete information about the sample – when compared to simply calculating an average absorbency for the a large sample which misses sample property variations (for example, see the cited portions of Wolf as well as the additional prior art).
The proposed modification only refers to the means for bringing in the sample – not a combination of the entire apparatus of Wolf into the structure of Satake. 
Regarding the 103 rejection of claim 11, Applicant appears to argue the requirement that the sample is in a powder or granule form further limits the means for bringing, since the means for bringing is configured to interact with the sample to ensure optical thinness. 
In response, the examiner notes the following: 
First, whether the sample is optically thin depends on the type of sample particles, the size of the sample particles and how close the sample particles are to each other, which in turn depends on how one intends to use the apparatus. Therefore, the prior art means for bringing taught by Fecht and Wolf would both be able to ensure optical thinness. 
Second, means for bringing or placing invokes 112f. To determine the scope, the examiner looked at the corresponding structure from Applicant’s specification, which included multiple examples of means for bringing including a conveyer belt. The prior art cited in this rejection includes a conveyer 
Third, it is noted that there is no evidence or arguments on record that there are claimed structural differences between the applied prior art and Applicant’s disclosed inventions (which as mentioned earlier contributes to the determination of the scope of the claim). Similarly, there is no evidence or arguments on record as to why – despite the structures appearing to be the same - the prior art structure is incapable of the described functions. Therefore, the previous rejections have been maintained below.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. FI20126214 and PCT/IB2013/060140, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not provide support for the new limitation, “a hidden mass effect is below 40%.”
The effective filing date for these claims is 5/19/2015.
Examiner Comments - Claim Interpretation
Regarding the term “powder,” Applicant’s specification reads, “[0108] The application discloses a method and optical measurement apparatus for measuring samples, such as, liquids, but also powders and granular materials, which, in the following, are often summarily called ‘powder.’  [0109] When used OED Online, Oxford University Press, September 2020, www.oed.com/view/Entry/149132. Accessed 28 September 2020.)
Regarding the term “granule,” the ordinary meaning of the term is “A small grain; a small compact particle; a pellet.” ("granule, n." OED Online, Oxford University Press, September 2020, www.oed.com/view/Entry/80791. Accessed 28 September 2020.) Where “grain” means “ Seed; seed of cereal plants, corn.” ("grain, n.1." OED Online, Oxford University Press, September 2020, www.oed.com/view/Entry/80508. Accessed 28 September 2020.)
Regarding the term, “optically thin layer” and “hidden mass effect,” Applicant’s specification reads, 
“a sample is optically thin if the hidden mass effect is below approximately 40% (paragraph 37)” 
“The hidden mass of a given sample can be measured using a simple experiment. First, the absorbance signal of the sample is recorded in the original state of the sample. Second, in the case of granular samples consisting of more than one sample element, the sample elements are separated from each other (assuming this is not already done) and re-measured inside the integrating cavity. Comparing the amplitudes of the two absorbance spectra determines the hidden mass effect due to element shading that affected the original sample. Finally, by chopping the one or more sample elements into smaller and smaller pieces and re-measuring the separated pieces in the integrating cavity, the full 
Fortunately and so far unrecognized, many important types of grain samples, including wheat and barley, can achieve the ideal sampling situation of being optically thin relatively easily because, when measured in the third overtone NIR wavelength range, their kernels are small enough to be optically thin individually. By arranging these kernels with a minimum distance to each other inside the optically integrating cavity, the whole sample therefore becomes optically thin. For example, when measuring barley kernels in this way the hidden mass for optical wavelengths near 1000 nm is only approximately 13% even for relatively large kernels of approximately 53 mg weight. The hidden mass of wheat kernels is typically less than 10%, the kernels having around 40 mg of weight. Last but not least, rice, having a kernel weight of between 19 to 25 mg, has hidden mass of only about 5%” (paragraph 44)”. 
“Samples comprising pellets or other granular agricultural products, on the other hand, where the sample elements are not individually optically thin, such as maize or apples, need to be chopped or squeezed or otherwise reduced in size in order to generate an optically thin sample. In the third overtone NIR wavelength region, many samples become optically thin once the geometrical thickness of the material is thinner than about 3 millimeters. Once this thin-plate geometry is realized, for example, by slicing an apple or by chopping or pressing maize kernels, optical thinness is achieved in one dimension, which is also sufficient to achieve thinness of the whole sample. Once a sample is arranged in an optically thin way, its mass acts as a predominantly transparent sample for the diffused light inside the integrating cavity. For very small sample elements, such as the kernels of flax, even several layers on top of each other still generate an optically thin sample, since the light passes through a multiple of these sample elements with small attenuation only" (paragraph 45).
“Optical thinness means, physically, that the radiation density within each particle inside the cavity (exactly: n.sup.2*Ns, where n is the refractive index of the particle and Ns is the radiance [W sr.sup.-1 cm.sup.-2] within the particle) is nearly-constant throughout the volume of the particle” (paragraph 111).
Claim Interpretation – 112f
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16-17, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 reads, “means for bringing or placing the sample into the optical measurement cavity, the means for bringing being configured to…”It’s unclear whether the first “means for bringing or placing” refers to one structure that is called a “means for bringing or placing” or refers to two structures claimed in the alternative: a means for bringing and a means for placing. Further confusion is caused because the second mention is only to “the means for bringing” as opposed to “the means for brining or placing.” Furthermore, if it refers only to the means for bringing as opposed to the means for bringing or placing, it is unclear whether the means for placing are further limited by the following claim language. The above-described issues cause the scope of the claim to be indefinite. For the sake of examination, “the means for bringing” will be interpreted as “the means for bringing or placing,” which will be interpreted as one structure (not an alternative).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17, 26-27 and 33 of U.S. Patent No. 10,073,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of Applicant’s claims 1 and 11 is also claimed in patent ‘031.
Regarding claim 1, Patent ‘031 claims a method for measuring a chemical composition of a sample
having at least two chemical components, whereby the method comprises the steps
of
- illuminating an integrating cavity by a light source (claim 27, first step),
- detecting an optical signal from the integrating cavity using a sensor (claim 27, third step, which implies a sensor; the sensor is explicitly claimed as the third element of claim 1), and
- indicating the chemical composition of the sample by spectral analysis (claim 27, third step; also see claim 26), and
- bringing the sample into the integrating cavity (suggested by claim 27 describing the sample as being confined to the integrating cavity), whereby the sample forms an
optically thin layer (claim 33) in at least one dimension inside the integrating cavity and is
exposed to the diffuse light of the integrating cavity (claim 27, first two steps), wherein an optically thin layer is predominantly transparent for the diffuse light of the integrating cavity (implied by “optically thin” in claim 33). Also note that the optically thin is defined as hidden mass less than 40% in the spec.
Regarding claim 11, it is similar to claim 1, and for reasons similar to as above, the subject matter is claimed in the claims of 1, 17, 27, and 33 of patent ‘031
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake (US 4806764 A) in view of Wolf (US 5256886 A).
Regarding claim 1, Satake teaches a method for measuring a chemical composition (column 10, lines 30-65) of a sample in powder or granule form (ground grains of rice) and having at least two chemical components (column 10, lines 55-65), whereby the method comprises: 
- illuminating an integrating cavity by a light source (31), 
- detecting (column 11, lines 1-35) an optical signal from the integrating cavity (integrating sphere, 34) using a sensor (35a and 35b), and 
- indicating the chemical composition of the sample by spectral analysis (columns 10-11), and 
- bringing (202, 40) the sample to the integrating cavity (integrating sphere, 34).

    PNG
    media_image1.png
    666
    542
    media_image1.png
    Greyscale

Satake doesn’t explicitly teach whereby the sample forms an optically thin layer in at least one dimension inside the integrating cavity and is exposed to the diffuse light of the integrating cavity, wherein the optically thin layer is predominantly transparent for the diffuse light of the integrating cavity, and a hidden mass effect is below 40%. However, Satake teaches the method can be run in transmissive and reflective modes (column 16, lines 5-45). 
Wolf teaches a similar method for measuring grains and other food samples (column 1, lines 15-30) comprising bringing the sample into the integrating cavity, whereby the sample forms an optically thin layer in at least one dimension inside the integrating cavity and is exposed to the diffuse light of the integrating cavity, wherein the optically thin layer is predominantly transparent for the diffuse light of the integrating cavity (column 18, lines 15-25 and column 11, lines 5-20; for context, see column 2, lines 30-70).

    PNG
    media_image2.png
    480
    757
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    584
    687
    media_image3.png
    Greyscale


It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satake by having a means for bringing in the sample as a thin layer with a depth of one particle (as taught by Wolf) in order to obtain a more detailed analysis of the sample (including spatial variations of sample properties) that ensures that it is of uniform quality and without contaminants.
In the above combination, the hidden mass effect is below 40%, as the grounded grains of rice (taught by Satake) have a diameter of less than 50 microns (column 8, lines 60-70), which is significantly less than 40%. In other words, having a hidden mass effect below 40% is inherent in the above combination (as evidenced by Applicant’s specification, paragraph 44).
For additional info, see the following excerpt from the examiner’s response to Applicant’s arguments that were filed 1/05/2021:
3) Satake illuminates the integration cavity and sample with monochromatic light as described in column 7, lines 40-50. (It takes multiple measurements, but each measurement is with a single wavelength.) Therefore, both Satake and Wolf illuminate the integration cavity and sample with monochromatic light. Furthermore, the combination isn’t with respect to the illumination but to the sample positioning. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
4) Satake and Wolf are both directed to measuring grains and other food samples. Furthermore, Satake teaches measuring the optical absorbence of the grains and other food samples (column 8, lines 10-45; columns 10-11). And as Applicant admits, Wolf also teaches measuring the optical absorbence of grains and other food samples. Therefore, the examiner concludes the inventions are similar.
(Also see the response to number 3 above, concerning Satake teaching measuring one wavelength at a time and determining the absorbance for each wavelength.)
6) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would know that the properties of the food sample can vary (in other words, one portion of a sample can have different properties than another portion of a sample). As evidence, see Wolf, columns 1-3, as wells as the prior art. Therefore, it is clear that measuring a small portion of a sample at a time provides specific information about each specific small portion of the sample, which provides additional spatial information – and thus more accurate and complete information about the sample – when compared to simply calculating an average absorbency for the a large sample which misses sample property variations (for example, see the cited portions of Wolf as well as the additional prior art).
The proposed modification only refers to the means for bringing in the sample – not a combination of the entire apparatus of Wolf into the structure of Satake. 
Regarding claim 3, Satake teaches 3. (Previously presented) The method according to claim 1, wherein the sample forms a layer of an agricultural product (rice in column 10, lines 30-65).  
Regarding claim 4, in the above combination the sample constitutes a stream through the integrating cavity, the stream being conveyed through the integrating cavity (Satake, figure 8 and Wolf, figures 2 and 12).  
Regarding claim 6, Satake teaches the sample consists of chopped hay, silage, wood pellets, food pellets or another chopped agricultural product (ground rice as described in column 10, lines 30-65).  
Regarding claim 10, in the above combination the optically thin layer of the sample is accomplished by one of the following ways: - the sample falling through a vertical tube; - the sample flowing on a flat bottom of a rectangular tube having an oblique slope position; or - the sample flowing in parallel grooves along the bottom of a rectangular tube having an oblique slope position (Wolf, figure 12).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake and Wolf, as applied to claim 4 above, and further in view of Mathisen (2006/0116835 A1).
Regarding claim 5, the above combination doesn’t explicitly teach a step of measuring the a mass flow rate of the stream of the sample by integrating an output of a mass sensor over a predetermined time interval for generating an integrated mass reading the integrated mass reading being the mass flow rate integrated over the predetermined time interval, and a step of using said integrated mass reading to scale a result of the spectral analysis.
Mathisen teaches a step of measuring a mass flow rate of the stream of the sample (paragraphs 44-45 and 72-73) by integrating an output of a mass sensor (11) over a predetermined time interval (T) for generating an integrated mass reading (the integral of dm/dt from 0 to T), the integrated mass reading being the mass flow rate integrated over the predetermined time interval (the integral of dm/dt from 0 to T) , and a step of using said integrated mass reading to scale (the normalization in the equations; paragraphs 34, 41, 44-45, and 72-73) a result of a spectral analysis (from the spectrometer; paragraphs 34, 41, 44-45, and 72-73).
It would be obvious to one of ordinary skill in the art at the time of the invention to modify the above combination such that it comprises measuring the mass flow rate of the stream of the sample by integrating an output of a mass sensor over a predetermined time interval for generating an integrated mass reading and using said reading to scale the result of the optical analysis. This provides the benefit of achieving more accurate results for the determination of the proportion of contaminants so that one may determine whether they are within an unacceptable range.
Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake and Wolf as applied to claim 1 above, and further in view of Ciaccheri (Diffuse‐light absorption spectroscopy for beer classification and prediction of alcoholic content) and Jamieson (US 20040036630 A1).
Regarding claim 7, Satake doesn’t explicitly teach the output signal from the sensor is integrated for a predetermined time for getting a measured spectrum from a defined amount of the sample.  
 Ciaccheri teaches a similar method wherein the sensor provides a measured spectrum (figures 1-2 and 4-5 and pages 103-108).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the sensor provides a measured spectrum in order to gain additional information about the sample to help evaluate the sample’s quality. 
 In the above combination, the output signal from the sensor is integrated for a predetermined time for getting a measured spectrum from a defined amount of the sample (since any detector has an inherent integration time). Alternatively, even if one were not to consider the above combination as teaching the sensor is integrated for a predetermined time, Jamieson teaches it is well known for an output signal from the sensor is integrated for a predetermined time (paragraph 24). It would be obvious to one of ordinary skill in the art at the time of the invention to modify the above combination such that the output signal from the sensor is integrated for a predetermined time in order to obtain more accurate measurements by reducing noise (also see additional prior art).
Regarding claim 8, in the above combination the indication of composition is accomplished by calculating an absorbance spectrum from the measured spectrum and applying a chemometric method to the absorbance spectrum (Ciaccheri pages 103-108; footnote on page 103).
Regarding claim 9, in the above combination a spectral analysis is a quantitative analysis of the measured spectrum (Ciaccheri pages 103-108).
Claims 11-14, 16-17 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ciaccheri (Diffuse‐light absorption spectroscopy for beer classification and prediction of alcoholic content) in view of Fecht (Non-contact, scattering independent water absorption measurement using a falling stream and integrating sphere) and Wolf.
Regarding claim 11, Ciaccheri teaches an optical measuring apparatus comprising: 
- an optical measurement cavity (integrating sphere), 
- a light source (Source/lamp) configured to deliver light of an intended wavelength range into the optical measurement cavity (integrating sphere), 
- a sensor (detector/ detectdor for the visible band / detector for the near-infrared band) configured to receive light from the optical measurement cavity (integrating sphere), 
- a computer or application-specific integrated circuit (electrical processing of the signal) configured to convert an output of the sensor into a measured spectrum of the received light (figures 4-5), 
- means for indicating the composition of the sample by spectral analysis (pages 103-108), and 
bringing or placing the sample into the optical measurement cavity (integrating sphere; pages 99-108 describe a variety of different samples being brought into the integrating sphere),
the optical measurement cavity (integrating sphere) being an integrating cavity (integrating sphere) configured to generate or receive an in at least one dimension optically thin layer of the sample to be exposed to the diffuse light of the integrating cavity

    PNG
    media_image4.png
    251
    329
    media_image4.png
    Greyscale
 


    PNG
    media_image5.png
    515
    616
    media_image5.png
    Greyscale

Ciaccheri doesn’t explicitly teach means for bringing or placing the sample into the optical measurement cavity.
Fecht teaches means (inlet pipe; figure 2) for bringing or placing the sample (falling stream) into the optical measurement cavity (integrating sphere), the optical measurement cavity being an integrating cavity configured to generate or receive an in at least one dimension optically thin layer of the sample to be exposed to the diffuse light of the integrating cavity (figure 2),

    PNG
    media_image6.png
    605
    479
    media_image6.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time of the invention to modify the above combination such that the sample constitutes a stream through the integrating cavity, the stream being conveyed through the integrating cavity in order to quickly analyze a large amount of sample.
Regarding the details of the sample, (e.g. powder, optically thin, hidden mass effect percentage, etc), the sample is not a part of the claimed apparatus; instead, it corresponds to the intended use of the apparatus. In other words, the claimed apparatus is intended to be used with the described sample. If the prior art is capable of the intended use, then it meets this limitation. Since the prior art combination above is capable of the intended use, it meets these limitations. It can be seen that the apparatus is capable of this intended use by noticing that granular samples can be placed in the inlet pipe.
The above can be expressed in the following ways: 1) A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 2) Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). 

For the reasons given above, the examiner considers the claim as being unpatentable over Ciaccheri in view of Fecht. Alternatively, if one were to consider the above combination as not teaching Applicant’s claimed means for bringing, it is known in the art to using integrating cavities along with similar measurement and analytical techniques to measure liquid samples and optically thin solid samples (see additional prior art for evidence).  Wolf teaches a similar measurement apparatus for analyzing optically thin samples comprising a means for bringing or placing the sample into the optical measurement cavity, the means for bringing being configured to assure optical thinness of the sample (figures 2 and 12; column 18, lines 15-25 and column 11, lines 5-20; for context, see column 1, lines 15-30 and column 2, lines 30-70). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ciaccheri by utilizing the means of bringing taught by Wolf in order to adapt the device of Ciaccheri to other agricultural products including optically thin particulate samples while providing the accurate measurements of Ciaccheri spectroscopic system and the efficient and economical quality control of Wolf’s means for bringing in a sample (also see additional prior art).. 
For additional info, see the following excerpt from the examiner’s response to Applicant’s arguments that were filed 1/05/2021:
In response, the examiner notes the following: 
First, whether the sample is optically thin depends on the type of sample particles, the size of the sample particles and how close the sample particles are to each other, which in turn depends on how one intends to use the apparatus. Therefore, the prior art means for bringing taught by Fecht and Wolf would both be able to ensure optical thinness. 
Second, means for bringing or placing invokes 112f. To determine the scope, the examiner looked at the corresponding structure from Applicant’s specification, which included multiple examples of means for bringing including a conveyer belt. The prior art cited in this rejection includes a conveyer belt (see Wolf). The examiner did not find any structural differences between the applied prior art and Applicant’s means for bringing.
Third, it is noted that there is no evidence or arguments on record that there are claimed structural differences between the applied prior art and Applicant’s disclosed inventions (which as mentioned earlier contributes to the determination of the scope of the claim). Similarly, there is no evidence or arguments on record as to why – despite the structures appearing to be the same - the prior art structure is incapable of the described functions. 
Regarding claim 12, in the above combination the integrating cavity is configured to generate or receive an optically thin layer of the sample. This is because it is explicitly taught in the citations of Wolf, above. Also, as noted above, the sample is not a part of the claimed apparatus; instead, it corresponds to the intended use of the apparatus. In other words, the claimed apparatus is intended to be used with the described sample. If the prior art is capable of the intended use, then it meets this limitation. Since the prior art combination above is capable of the intended use, it meets these limitations. It can be seen that the apparatus is capable of this intended use by noticing that granular samples can be placed in the inlet pipe.
The above can be expressed in the following ways: 1) A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 2) Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). 
Regarding claim 13, Ciaccheri teaches the integrating cavity is configured to generate or receive an optically thin layer of the sample, the sample being a sample of an agricultural product (pages 99-100). Also see the note above with respect to claims 11 and 12.
Regarding claim 14, in the above combination the optical measuring apparatus is configured to bring the sample into the integrating cavity as a stream (Fecht, figure 2; inlet pipe; Wolf, figures 2 and 12).
Regarding claim 16, Ciaccheri teaches the optical measurement apparatus is configured to accomplish the spectral analysis by calculating an absorbance spectrum from the measured spectrum and applying a chemometric method to the absorbance spectrum (pages 103-108; footnote on page 103).
Regarding claim 17, in the above combination the measuring apparatus is an optical online measuring apparatus (Fecht, figure 2; inlet pipe; Wolf, figures 2 and 12).
Regarding claim 24, in the above combination the apparatus is configured for letting the sample flow along the bottom side of the sloped integrating cavity (Wolf: 18).
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake and Wolf as applied to claim 1 above, and further in view of Snail (US 6,927,850).
Regarding claim 31, Satake doesn’t explicitly teach at least one glass tube is coated on the outside by a coating that diffusely scatters light.
Snail teaches that coating the sample container/tube on the outside by a coating that diffusely scatters light provides the benefit of making the outer surface of the sample container optically similar to the inner surface of the integrating sphere (column 2, line 50 – column 3, line 25).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the glass tube is coated on the outside by a coating that diffusely scatters light in order to make the outer surface of the sample container optically similar to the inner surface of the integrating sphere, which helps ensure that all the surfaces inside the sphere that interact with the light cooperate to maintain diffusively scattered light.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Satake and Wolf as applied to claim 1 above, and further in view of Moosmuller (US 7173697 B1).
Regarding claim 32, Satake doesn’t explicitly teach the integrating cavity is machined out of a Spectralon material having a diffuse reflectance up to 9500 from 250-2500 nm and 9900 from 400-1 500nm.
Moosmuller teaches having a diffuse reflectance at 99% or better (column 3, lines 1-15).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the integrating cavity is machined out of a material (including Spectralon materials) having a diffuse reflectance up to 9500 from 250-2500 nm and 9900 from 400-1 500nm in order to obtain a high efficiency measurement system.
Additional Prior Art
US 5751421 A reads, “   The constituent content of a grain sample is measured most accurately by prior art systems by grinding the sample of the grain to particulate form. The ground sample is then irradiated with near infrared light. The reflected radiation is detected at narrow band wavelengths in the NIR spectrum to obtain raw reflectance data of the sample. The data can be used to provide accurate measurements of the content of constituents of the grain samples. In many prior art systems, it is difficult to obtain accurate measurements of the grain constituents without first grinding the grain into particulate form.  If a grain sample is not ground, the light absorbence and reflectance varies considerably from sample to sample. This variation is caused by light scatter from the whole grain kernels and by the nonlinear surface reflectance effects. This variation makes it difficult to obtain accurate measurements from whole grain samples.”
US 6115673 A reads, “For these analytes, each was individually ground with a mortal and pestle to a fine powder in the absence of potassium bromide. The powder was then compressed into a transparent pellet in a specially designed press that fits into the NIRS 5000 transmission module.”
US 3776642 A reads, “The infrared radiation is directed toward the surface of a quantity of grain to be analyzed, this grain sample preferably being in a relatively fine ground state.”
US 4800280 A reads, “screening means mounted within said cabinet for screening the rice ground by said grinding means, to feed sample rice to be measured having a particle size smaller than a predetermined value, to a predetermined filling position;”
US 8536536 B2 reads, “using a sieve to pass the granular material flow smaller than 10 mm; transporting the flow of granular material to a conditioning module; crushing said granular material into a fine particulate matter with a size less than 6mm by means of grinding in in a conditioning module;”
US 4752689 A  reads, “The sample rice grains are thus ground into fine particles of less than approximately 50 microns in diameter as required for absorbency measurements.”
US 4404642 A  reads, “Some prior art near infrared quantative analysis instruments which measure cereal grain require the grain sample to be ground into small particles.”
Paldus figure 2; column 7, which reads in part, “sample S, which may be a gas, a liquid or an optically thin solid, is optionally located in a sample region SR of the interior of the container 31 that is intersected by the light beam path LB/P, preferably as indicated in FIG. 2. Each time the light beam passes through the sample region SR, a small fraction of the light beam intensity is absorbed by the molecule(s) contained in the sample S”).

    PNG
    media_image7.png
    638
    878
    media_image7.png
    Greyscale

US 20080204705 A1 discloses
 
    PNG
    media_image8.png
    447
    562
    media_image8.png
    Greyscale

US 3659941 A reads, " integrating the output signal from said receiver for a duration T.sub.o”
US 5261415 A reads, “The radiation passing through breathing gases is detected and a detector signal processed with an integration characteristic that provides noise and drift immunity."
US 5303026 A reads, “The same controller also integrated the signal from photodiode, 16, over the exposure time of the diode array.”
Harvey (US 4717827 A) relates to optically measuring a moving stream of a sample being conveyed. Harvey teaches indicating the chemical composition of the sample by spectral analysis (column 1, lines 5-20). Harvey also teaches that this provides the benefit of efficient and economical quality control (column 1, lines 5-20).
Taylor (US 5206701 A) teaches that applying a chemometric method to the absorbance spectrum provides the benefit of helping predict properties of the sample (column 15, lines 25-45).
Mignani (Visible and near-infrared absorption spectroscopy by an integrating sphere and optical fibers for quantifying and discriminating the adulteration of extra virgin olive oil from Tuscany)
Mignani teaches a method comprises the steps of: 
- illuminating an integrating cavity (integrating sphere) by a light source (fiber optic source), 
- detecting an optical signal from the integrating cavity (integrating sphere) using a sensor (fiber optic spectrometer), and 
- indicating the chemical composition of the sample by spectral analysis (abstract; pages 1320-1321), and 
- bringing the sample into the integrating cavity (figure 1; also suggested by pages 1317-1318, since page 1317 describes inserting a sample into the cavity and page 1318 describes a variety of different olive oil samples, which suggests that various different samples were input into the cavity), whereby the sample is exposed to the diffuse light of the integrating cavity (figure 1; abstract; page 1317), wherein the sample is partially transparent to the diffuse light of the integrating cavity (page 1317).

    PNG
    media_image9.png
    251
    700
    media_image9.png
    Greyscale

US 20040251177 A1 reads, “A typical example of a spectrum of a single wheat kernel spectrum from the sample is shown in FIG. 2.
US 20040033618 A1 reads, “It has been recognized that transmission is the preferred method of analysis in spectroscopy because of the forward scattering of light as it passes through the tissue. However, it is difficult to find a part of the body which is optically thin enough to pass near infrared light through, especially at the longer wavelengths.”
Mignani (Optical Measurements and Pattern Recognition Techniques for Autheticating Top-fermented and Bottom-fermented Beers and Predicting the Alcoholic Strength)

    PNG
    media_image10.png
    371
    520
    media_image10.png
    Greyscale


US 20080013316 A1 reads, “transparent or translucent material, such as water, olive oil” (paragraph 42).
US 20050226944 A1 reads, “From the yellowish, transparent, well-flowing olive oil”
US 20020070739 A1 reads, “Examples of infrared -transparent fluids that can be used include olive oil,”
US 4178153 A reads, “the reaction is performed with an increasingly diluted sample in order to maintain the optically-thin.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.L.P/               Examiner, Art Unit 2877                                                                                                                                                                                         
/Kara E. Geisel/               Supervisory Patent Examiner, Art Unit 2877